t c memo united_states tax_court sam and anna zhadanov et al petitioners v commissioner of internal revenue respondent docket nos filed date sam and anna zhadanov pro sese shawna early alan s kline theodore r leighton timothy v mulvey and michelle or for respondent memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined the following income_tax deficiencies penalties and ‘the following cases are consolidated herewith vortex products corp docket no and sam zhadanov docket no - - additions to tax with respect to petitioners’ federal income taxes vortex products corp vortex docket no addition_to_tax penalty fye sept deficiency sec_6651 sec_6663 s big_number dollar_figure big_number big_number big_number dollar_figure sam and anna zhadanov the zhadanovs docket no penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number anna zhadanov penalty year deficiency sec_6663 dollar_figure dollar_figure sam zhadanov docket no penalty year deficiency sec_6663 dollar_figure dollar_figure alternatively respondent also determined that vortex was liable for the addition_to_tax under sec_665l1 a if we conclude that vortex is not liable for the penalty under sec_6651 for its fye and that the zhadanovs were liable for accuracy- related penalties under sec_6662 if we conclude that they unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - are not liable for the sec_6663 penalties determined in the notices of deficiency in an amendment to answer filed date respondent asserted an increased deficiency of dollar_figure and an increased sec_6663 penalty of dollar_figure against vortex for fye these cases were consolidated for trial briefing and opinion pursuant to rule a because they present common issues of fact and law hereinafter we refer to the consolidated cases as this case after the parties’ concessions the remaining issues for decision are whether vortex is liable for the fraud_penalty under sec_6663 or alternatively for the accuracy-related_penalty under sec_6662 for fyes and whether vortex is liable for the addition_to_tax for fraudulent_failure_to_file a tax_return under sec_6651 or spetitioner vortex products corp vortex conceded its deficiencies at trial mr zhadanov admitted that he did not pay tax on his social_security_benefits for on its fye tax_return and petition vortex claimed that it was entitled to a deduction for property forfeited by mr zhadanov pursuant to his plea agreement in united_states v zhadanov no u s dist lexi sec_5707 e d pa date petitioners did not present any evidence or make any further argument regarding this claim accordingly we treat this claim as abandoned and do not address it herein see 100_tc_367 rybak v commissioner 1t c ndollar_figure q4e- alternatively for the delinquency addition_to_tax under sec_6651 for fye whether respondent is barred by sec_6501 from assessing a deficiency against vortex for fye whether the zhadanovs received constructive dividends from vortex in and in the amounts determined by respondent or in any amounts whether mr zhadanov was reguired to include a portion of his social_security_benefits in his income for whether the zhadanovs are liable for the fraud_penalty under sec_6663 or alternatively for the accuracy-related_penalty under sec_6662 for any of the years at issue whether respondent is barred by sec_6501 from assessing a deficiency against the zhadanovs for and whether the additions to tax for fraud proposed against mr zhadanov violate the double_jeopardy clause of the united_states constitution and whether mrs zhadanov is entitled to relief from joint_and_several_liability under sec_6015 for and ‘the zhadanovs claimed that form_872 consent to extend time to assess tax extending the period of limitations to date for taxable_year is invalid as it was obtained under duress petitioners also argue that mrs zhadanov is entitled to continued - findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated in this opinion by this reference a background the zhadanovs were married in and remained married throughout the years at issue the zhadanovs were born in kiev ukraine and immigrated to the united_states in before they emigrated both mr and mrs zhadanov earned a degree in mechanical engineering in the former soviet union the zhadanovs’ legal residence was in brooklyn new york when they filed their petitions in this case mr zhadanov was president and sole shareholder of vortex products corp vortex during the years at issue vortex had its principal_place_of_business in brooklyn new york when it filed its petition in this case in vortex was incorporated in new jersey to engineer develop and manufacture plastic products since its incorporation vortex has derived its income from the manufacture and sale of various brush products safety syringe holders and custom-molded products for which mr zhadanov held patents for continued relief from joint_and_several_liability for any income_tax deficiency for under sec_6015 however mrs zhadanov filed a separate federal_income_tax return for and therefore sec_6015 does not apply to -- - all relevant years vortex used the cash_method_of_accounting and a fye september mrs zhadanov worked as a senior engineer for a russian consulting firm before moving to the united_states after the zhadanovs immigrated mrs zhadanov first worked as a draftsman and then she became a design engineer in in mrs zhadanov began working for vortex as its bookkeeper she also calculated vortex manufacturing costs for various products including plastic vials throughout the years at issue mrs zhadanov was listed on corporate documents as a vortex corporate officer mrs zhadanov prepared all financial documents for vortex sometimes with the assistance of anthony abbate c p a she also supplied mr abbate with all documents used to prepare vortex’s tax returns mrs zhadanov regularly reviewed the documents prepared by mr abbate and periodically called him with guestions in the zhadanovs and their son eli zhadanov formed a partnership prospect associates through which they purchased property located pincite prospect street the prospect street property vortex moved its operations to the prospect street property that same year vortex paid monthly rent of dollar_figure directly to mr zhadanov who deposited the checks into the zhadanovs’ personal checking account in turn the zhadanovs paid the prospect street property mortgage and taxes from their personal checking account the zhadanovs also paid numerous vortex expenses for facility upgrades out of their personal checking account during the years at issue in the zhadanovs sold their house in metuchan new jersey and used the net_proceeds of dollar_figure to pay off the balance of the mortgage on the prospect street property b plastic vial manufacturing in mr zhadanov was approached by henry belkin and leonard edelson to create custom molds to manufacture plastic vials belkin and edelson were in the business of purchasing and selling vials for crack cocaine but they represented to mr zhadanov that the plastic vials were for perfume oil samples belkin and edelson used tri-state general a front company to conduct business with vortex vortex and tri-state general signed an agreement to begin production of the plastic vials in date belkin and edelson wanted to pay cash for the plastic vials and molds and told mr zhadanov that they did not want vortex to deposit the cash in the bank although mr zhadanov initially insisted that vortex be paid_by check when production began belkin and edelson paid vortex using a combination of checks and cash vortex conducted business directly with tri-state until date when mr zhadanov learned that the government had seized a --- - shipment of vials allegedly because the vials were being used by drug dealers to hold crack cocaine vortex ceased production of the plastic vials for a few weeks thereafter but then resumed vial production in date from that date belkin and edelson paid vortex for the plastic vials solely in cash in an attempt to insulate vortex from belkin and edelson’s drug activities sam zhadanov entered into a leasing agreement with alex srebrianski a vortex employee in date the agreement provided that mr srebrianski’s company u s trading would lease vortex’s machinery and premises for dollar_figure per month for the purpose of manufacturing plastic vials in reality vortex continued its production of the plastic vials mr zhadanov remained in control of the manufacturing operations at vortex and deducted the expenses associated with the manufacture of the plastic vials on vortex’s tax returns for the years at issue alex srebrianski delivered the vials collected the cash payments from belkin and edelson and turned the cash over to mr zhadanov at the vortex factory at the zhadanovs’ direction alex deposited a portion of the cash receipts into u s trading’s checking account he then wrote checks to vortex from u s trading’s checking account and included the notation lease on each check cc cash hoard checks that vortex received from tri-state general and u s trading were deposited into the corporate checking account and recorded in the vortex general ledger however cash received from belkin and edelson and srebrianski was not deposited into the corporate checking account or recorded in the vortex general ledger instead mrs zhadanov recorded the cash in a cash receipts journal and later into a cash disbursement journal the cash receipts journal recorded cash received by vortex in connection with the plastic vial production totaling dollar_figure the cash disbursement journal recorded expenses and income generated by the plastic vial production with two exceptions the entries in the cash receipts journal and the summary of cash income in the cash disbursement journal correspond exactly mrs zhadanov put the cash from the sale of plastic vials in shoe boxes she kept in a safe located at the zhadanovs’ residence each shoe box had a tally slip on which mrs zhadanov kept a running total of the balance to indicate whether money was added or removed from the shoe box sometimes cash from one shoe box was combined with another shoe box in an effort to save space in the safe vortex did not report the cash receipts on its income_tax returns financial statements general ledger or a application_for a dollar_figure loan to buy equipment -- - on occasion mr zhadanov used cash to pay vortex expenses including raw materials and employee salaries d swiss bank account and trips to europe the zhadanovs made several trips to russia and burope during the years at issue in date the zhadanovs traveled to switzerland and opened an account in the names of sam anna and eli zhadanov at the union bank of switzerland ubs in zurich in date the zhadanovs traveled to switzerland from switzerland they traveled to kiev to investigate potential materials to use in manufacturing a new medical x-ray screening device on the date trip to switzerland the zhadanovs deposited several marked u s postal money orders the money orders totaling dollar_figure into the ubs account and withdrew a corresponding amount of cash which they used at least in part to pay travel and related expenses ’ the money orders originated over the course of the next year the zhadanovs deposited dollar_figure into the union bank of switzerland ubs account the zhadanovs did not disclose the ubs account on their or income_tax returns the zhadanovs claimed that the funds in the ubs account were given to them by russian businessmen interested in bringing money into europe to invest mr zhadanov did not know the names of the russian businessmen but claimed that his son eli had developed the contacts through his video rental business at the u s embassy in moscow ‘mr zhadanov testified that the unspent portion of the dollar_figure was brought back to the united_states mr zhadanov also continued from a government informer who used them to pay belkin for an order of plastic vials belkin in turn used them to pay vortex after tracing the deposit the u s postal service turned over the negotiated money orders to an agent of the criminal_investigation_division internal_revenue_service in date the zhadanovs made another trip to switzerland in part to explore the potential for expanding vortex’s manufacturing business to europe prior to departing on this trip mr zhadanov had exchanged correspondence with jack reiss a commercial broker regarding suitable commercial space for a new manufacturing_facility during the trip mr reiss showed mr zhadanov potential warehouse space for product assembly and following the meeting mr reiss sent mr zhadanov a letter detailing the procedures for marketing distribution and sales in europe the zhadanovs also traveled from switzerland to milan and bergamo in italy during date to meet with potential vortex clients be criminal investigation of vortex and sam zhadanov in date after an investigation by various federal and state law enforcement agencies mr zhadanov was arrested on charges stemming from his relationship with belkin and edelson and his manufacture and sale of alleged crack vial paraphernalia continued testified that whenever he used money from the safe for business_expenses he returned unspent portions to the safe e plastic vials incident to the arrest law enforcement agents searched the vortex facility and the zhadanovs’ apartment where they seized dollar_figure in cash from the safe mr zhadanov pleaded guilty in date to charges of conspiracy to aid and abet the distribution of crack cocaine and money laundering pursuant to his plea agreement mr zhadanov agreed to forfeit the dollar_figure in cash seized from the safe his properties vortex’s assets funds in his personal bank accounts and vortex funds traceable to the ubs account in switzerland mr zhadanov also agreed to cooperate with the internal_revenue_service by filing accurate personal and corporate federal_income_tax returns for relevant years in return mr zhadanov received a reduced sentence of years in prison at his sentencing hearing in date f notices of deficiency and reconstruction_of_income vortex filed timely corporate tax returns for fyes and vortex received an extension to file its fye return tin the criminal proceedings against mr zhadanov in the united_states district_court for the eastern district of pennsylvania mrs zhadanov eli zhadanov and mr zhadanov’s mother maria zhadanov filed a claim to recover a portion of the seized funds in which they alleged they owned in the aggregate dollar_figure of the dollar_figure seized from the zhadanovs’ safe and subject_to forfeiture during the forfeiture hearing mrs zhadanov introduced into evidence the vortex cash receipts journal in an attempt to explain the source of cash in the safe the journal had not been seized with the vortex corporate records during the date search of the vortex factory and the zhadanovs’ residence the district_court denied the claims of mrs zhadanov eli and maria zhadanov - until date but did not file its fye return until date on date respondent issued a notice_of_deficiency to vortex for its fyes and although respondent’s agents performed net_worth analyses and source and application of funds analyses on vortex and the zhadanovs in an effort to reconstruct their income for the years at issue those analyses proved inconclusive consequently respondent determined in the notice_of_deficiency issued to vortex that vortex had unreported vial income for those years equal to the cash receipts shown in vortex’s cash receipts journal dollar_figure and that vortex was liable for fraud penalties under sec_6663 for fyes and and for the addition_to_tax for fraudulently failing to file its return for fye the zhadanovs filed timely joint federal_income_tax returns for and and filed timely married filing separate returns for the zhadanovs subsequently signed form_872 consent to extend the statute_of_limitations on assessment and collection of their individual tax extending the period of limitations for to date respondent does not dispute that the cash receipts journal accurately reflects the cash income vortex received from the plastic vial sales the zhadanovs admit that the cash received from the plastic vial sales was deposited in the safe and not included as income on vortex’s tax returns - in notices of deficiency dated date respondent determined that vortex’s unreported income’ for the fyes through was taxable to the zhadanovs personally as constructive dividends respondent also determined that mr zhadanov must include a portion of his social_security_benefit for in income and that the zhadanovs were liable for the fraud_penalty under sec_6663 or alternatively for the accuracy-related_penalty under sec_6662 for each of the taxable years at issue opinion i the statute_of_limitations issues petitioners contend that the period of limitations on assessment has expired with respect to the zhadanovs for and and with respect to vortex for fye the zhadanovs timely filed their tax_return on date and filed their tax_return on date respondent mailed the notice_of_deficiency for those years on date vortex timely filed its tax_return for fye on date and the notice_of_deficiency for that year was issued on date generally the commissioner must assess an income_tax deficiency for a specified year within years from the date the respondent determined the zhadanovs received dollar_figure for dollar_figure for dollar_figure for and dollar_figure for from vortex totaling dollar_figure for the years at issue - - taxpayer’s return for that year was filed sec_6501 however in cases where a party files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 respondent argues that vortex and the zhadanovs fraudulently understated their income for all the years at issue and that therefore the exception under sec_6501 to the general 3-year limitations rule_of sec_6501 applies respondent bears the burden of proving that an exception to the general 3-year limitation period set forth in sec_6501 a applies rule b 116_tc_31 in order to rely upon the fraud exception under sec_6501 respondent must prove the same elements as he must prove to impose an addition_to_tax for fraud under prior sec_6653 mobley v commissioner tcmemo_1993_60 affd without published opinion 33_f3d_1382 11th cir the elements that must be proved to support the imposition of the fraud addition_to_tax under prior sec_6653 are essentially the same elements that must be proved to impose the fraud_penalty ‘respondent also argues that the 6-year period of limitations provided in sec_6501 applies to petitioners if we conclude that sec_6501 18s not applicable sec_6501 e provides that tax may be assessed at any time within years after a return is filed that omits_from_gross_income an amount exceeding percent of the amount of gross_income stated in the return -- - under sec_6663 see eg 114_tc_533 appeal dismissed and remanded 249_f3d_175 3d cir because our resolution of the limitations issues depends at least initially upon our resolution of the fraud issues in this case we examine first whether on this record respondent has proven that vortex and or the zhadanovs engaged in fraudulent conduct under sec_6663 il fraud_penalty in general in order for the commissioner to prove that a taxpayer is liable for a fraud_penalty under sec_6663 or its predecessor the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some part of the underpayment is due to fraud sec_7454 rule b dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir the commissioner may not rely ona taxpayer’s failure to carry its burden_of_proof on the underlying deficiency as proof that the taxpayer underpaid his tax duilbeo v commissioner supra fraud is established by showing that the taxpayer intended to evade tax believed to be owing by conduct intended to 125ec a was added to the code by sec a of the omnibus budget reconciliation act of obra publaw_101_239 stat prior to the passage of obra the fraud_penalty or addition_to_tax as it was then known was contained in former sec_6653 conceal mislead or otherwise prevent the collection of such tax recklitis v commissioner 91t c fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir although respondent bears the burden of proving by clear_and_convincing evidence that a taxpayer has filed a fraudulent return with the intent to evade tax respondent need not prove the precise amount of the underpayment resulting from fraud he must only prove that some portion of the underpayment_of_tax for each year is due to fraud 99_tc_202 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dibleo v commissioner supra pincite fraud is never presumed and must be established by independent evidence of fraudulent intent 829_f2d_828 9th cir affg tcmemo_1986_223 fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available gavjewski v commissioner 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 however fraud is not proven when a court is left with only a suspicion of fraud and even a strong suspicion -- - is not sufficient to establish a taxpayer’s liability for the fraud_penalty 234_f2d_823 5th cir affg in part and revg in part on another ground tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 axelrod v commissioner tcmemo_1982_92 affd 711_f2d_1062 9th cir courts have relied upon a number of indicia or badges_of_fraud in deciding whether an underpayment_of_tax is due to fraud e g 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 although no single badge is necessarily sufficient to establish fraud the existence of several badges_of_fraud constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra respondent contends that the following badges_of_fraud are present in this case understatement of income failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in illegal activity attempting to conceal illegal activity and extensive - - dealings in cash we consider these badges as appropriate in deciding whether vortex and the zhadanovs are liable for the fraud_penalty for any of the years at issue til vortex issues a the fraud_penalty against vortex for fyes and the underpayment requirement respondent asserts vortex fraudulently underreported its income for fyes and and fraudulently failed to file a tax_return for fye vortex concedes that it did not include cash receipts from vial sales in gross_income for fyes and but disputes that its omission_of_income for fyes and and its failure to timely file its federal_income_tax return for fye were fraudulent the underpayment due to fraud requirement respondent determined petitioners were liable for additions to tax and penalties for fyes and under sec_6663 which provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud in deciding whether a corporation has acted fraudulently we examine the actions of the corporation’s officers dilbeo v commissioner supra pincite kahrahb rest inc v commissioner tcmemo_1992_263 a corporation can act only through - - individuals who are its officers or employees the fraud of a sole or dominant shareholder may be attributed to the corporation e j 42_tc_358 affd 355_f2d_929 6th cir in this case we must consider the actions of mr zhadanov vortex’s president and sole shareholder in deciding whether some portion of vortex’s underpayments of tax for fyes and was due to fraud the record in this case is replete with evidence supporting respondent’s determination that vortex’s underpayments of tax were due to fraud among the evidence of fraud in the record are the following repeated understatements of income vortex conceded it failed to report income received from the manufacture and sale of plastic vials for fyes and that failure resulted in underpayments of tax in excess of dollar_figure and dollar_figure respectively this failure to report substantial amounts of income over successive year sec_1s persuasive evidence of fraudulent intent 232_f2d_678 6th cir affg tcmemo_1955_31 implausible or inconsistent explanations of behavior vortex through mr zhadanov gave inconsistent and implausible explanations for not depositing the unreported income from vial sales in the bank first mr zhadanov claimed that he did not deposit cash into the vortex checking account because he did not --- - know how to make such deposits we find this explanation implausible given mr zhadanov’s level of education and entrepreneurial efforts at vortex in addition to his position as president of vortex sam zhadanov held numerous u s patents and a degree in mechanical engineering we do not find his testimony regarding his inability to perform such ministerial tasks as depositing cash in a bank account to be credible second mr zhadanov testified that he did not deposit cash into the vortex checking account because belkin and edelson did not want to be revealed as the source of such cash mr zhadanov testified that he did not question the request because he believed belkin and edelson had a legitimate business as they sold the plastic vials openly in their stores whatever mr zhadanov’s belief might have been when vortex first agreed to manufacture plastic vials for belkin and edelson the evidence reflects that no later than date mr zhadanov became aware of the intended use of the plastic vials but he did not terminate his business dealings with belkin and edelson instead mr zhadanov attempted to hide vortex’s involvement in the manufacturing process by arranging for a front company to rent vortex’s operation concealment of assets vortex concedes that it did not deposit the cash income derived from the manufacture and sale of the plastic vials in its corporate bank account or report the -- - income for federal_income_tax purposes although mr zhadanov testified that as a russian he did not trust banks and was unaccustomed to keeping his money in banks we are convinced that mr zhadanov intended to conceal the cash by keeping it in his safe mr zhadanov’s intent to conceal the cash is further demonstrated by his concealment of the cash from his accountant see 91_tc_81 langworthy v commissioner tcmemo_1998_218 taxpayer’s failure to be forthcoming with his return preparer was evidence of fraud engaging in illegal activity vortex was engaged in the illegal manufacture and sale of plastic vials used in the distribution of crack cocaine during the years at issue as we have previously stated it is reasonable for us to assume that when income is derived from illegal activity a taxpayer’s failure to report the income is intended to mislead and frustrate a potential criminal prosecution and is an indication of a taxpayer’s intent to evade his taxes reed v commissioner tcmemo_1997_388 affd per curiam without published opinion 155_f3d_560 4th cir baker v commissioner tcmemo_1991_ affd without published opinion 9_f3d_1550 9th cir attempting to conceal illegal activity when mr zhadanov became aware that the plastic vials were being used in the distribution of crack cocaine he attempted to distance vortex from belkin and edelson he entered into a sham lease of - - the vortex factory with alex srebrianski and u s trading and used the ostensible leasing transaction to launder a portion of the cash generated by the plastic vial sales a taxpayer’s attempt to conceal its illegal activity particularly when the attempt contributes to the understatement of a taxpayer’s income is an indication of fraud 317_us_492 extensive dealings in cash vortex amassed a considerable cash hoard and used some of the cash to pay some of vortex’s expenses including the cost of raw materials and alex srebrianski’s salary based on the above we hold that vortex’s underpayment_of_tax resulting from its failure to report proceeds from the sale of plastic vials on its federal_income_tax returns for fyes and was attributable to fraud and that therefore vortex is liable for the fraud_penalty under sec_6663 for each of those years b the fraudulent_failure_to_file penalty against vortex for fyb respondent determined that vortex was liable for the addition_to_tax pursuant to sec_6651' for fraudulently sec_6651 imposes an addition_to_tax for late filing egual to percent of the amount required to be shown on the return if a taxpayer files within month of the date prescribed that section further imposes an additional 5-percent addition_to_tax for each additional month or fraction thereof that the return continued - failing to file a timely income_tax return for fye vortex filed its federal_income_tax return for fye in date after respondent issued to vortex the notice_of_deficiency dated date we examine the same badges_of_fraud we used when considering the imposition of the fraud_penalty under sec_6663 to decide whether vortex is liable for the addition_to_tax for fraudulently failing to file a timely tax_return under sec_6651 102_tc_632 our analysis however necessarily must focus on the taxpayer’s decision not to file its return when due for it is only if that decision was made with the intent to evade tax that the addition_to_tax under sec_6651 may properly be imposed respondent bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes by not filing his return when due 94_tc_654 continued is not filed not to exceed percent in the aggregate if any failure_to_file a return is fraudulent sec_6651 increases the additions to tax imposed under sec_6651 to percent of the net amount of tax due for each month that the return is not filed up to a maximum of percent - - as discussed supra vortex’s corporate tax_return for the year at issue was due_date vortex concedes it did not file a tax_return for fye until after it received the notice_of_deficiency in date vortex maintains that its failure_to_file its fye return by the extended due_date was not due to any attempt on its part to evade its taxes but rather was due to other circumstances stemming from the investigation arrest trial and imprisonment of mr zhadanov mr zhadanov was arrested in date incident to the arrest law enforcement agents searched the vortex facility and the zhadanovs’ apartment and seized among other things many of vortex’s books_and_records in date mr zhadanov pleaded guilty and from to mr zhadanov was incarcerated by date the deadline for filing vortex’s fye return mr zhadanov had already pleaded guilty pursuant to a plea agreement that required him among other things to file accurate federal_income_tax returns on behalf of vortex and for himself the terms of the plea agreement provided an extremely strong incentive to file accurate tax returns because the failure corporate fiscal_year income_tax returns are required to be filed on the fifteenth day of the third month following the close of the corporation’s fiscal_year sec_6072 vortex’s income_tax return for fye was originally due on date but the filing deadline was extended to date - - to do so could result in a violation of the plea agreement anda harsher sentence for mr zhadanov our review of the record leaves us unconvinced that vortex fraudulently failed to file its fye return the record leaves us instead with the impression that vortex’s failure_to_file its return was due to other circumstances such as the seizure of necessary records and the arrest and imprisonment of vortex’s sole shareholder president because respondent has the burden of proving that vortex fraudulently failed to file its return by clear_and_convincing evidence the unconvincing nature of the record is fatal to respondent’s claim accordingly we do not sustain respondent’s determination of the sec_6651 f penalty for fye c the delinquency penalty against vortex for fye alternatively respondent determined that vortex was liable for the addition_to_tax pursuant to sec_6651 should we find that vortex’s failure_to_file was not due to fraud vortex bears the burden_of_proof on this issue rule a 227_f2d_181 5th cir affg a memorandum opinion of this court bjr corp v commissioner t c ‘the burden_of_proof provisions of sec_7491 do not apply here because the examination in this case began before date see internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 o7 - sec_6651 authorizes the commissioner to impose an addition_to_tax whenever a taxpayer fails to file a required return when due determined with regard to any extension of the filing deadline unless the taxpayer shows that such failure was due to reasonable_cause and was not due to willful neglect in this case the parties agree that vortex did not file its income_tax return for its fye by the extended filing deadline conseguently in order to avoid liability for the sec_665l1 a addition_to_tax vortex must show that its failure to timely file was due to reasonable_cause and not due to willful neglect ajf transp consultants inc v commissioner tcmemo_1999_16 affd aftr 2d ustc par 2d cir the term reasonable_cause is defined as the exercise of ordinary business care and prudence sec_301 l c proced admin regs the term willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 at trial mrs zhadanov recited the difficulties she faced in dealing with the zhadanovs’ and vortex’s legal and tax issues while her husband was in jail she testified that she hired tax lawyers who did nothing but calculate numbers numbers numbers then withdrew their representation she testified about the money problems she and her husband encountered as a result of the forfeiture and the efforts that she and other - - members of her family took to recover a portion of the forfeited funds however mrs zhadanov did not adequately explain why she was unable to prepare or arrange for the preparation of vortex’s return in the time between mr zhadanov’s guilty plea and vortex’s filing deadline in addition vortex did not make any additional arguments regarding this issue we conclude that vortex has failed to prove that it exercised ordinary business care and prudence or that its failure_to_file was not due to conscious intentional or reckless indifference accordingly we hold vortex liable for the addition_to_tax under sec_6651 with respect to fye d the limitations issue because we have found that vortex fraudulently underreported its income and underpaid its income_tax for its fye we hold that respondent is not barred by sec_6501 a from assessing a deficiency with respect to vortex for its fye iv the zhadanov issues a respondent’s adjustments to income respondent has determined that the zhadanovs had unreported constructive_dividend income during each of the years at issue attributable to the unreported cash from vial sales that the zhadanovs kept in their safe in addition respondent has determined that mr zhadanov failed to include in income social - security benefits he received during the zhadanovs vigorously disagree that they had constructive_dividend income in any of the years at issue the zhadanovs bear the burden of proving by a preponderance_of_the_evidence that they did not receive the income alleged by respondent rule a constructive dividends respondent asserts that the zhadanovs diverted vortex income totaling dollar_figure and retained it for their personal_use the zhadanovs claim that the cash was not diverted but remained vortex’s asset despite its physical location in the zhadanovs’ safe and that therefore they did not underreport their income or underpay their income_tax liabilities for the years at issue a constructive_dividend arises when a corporation confers an economic benefit upon a shareholder without expectation of repayment and the corporation on the date of the deemed_distribution had current or accumulated_earnings_and_profits ’ 496_f2d_1384 5th cir 89_tc_1280 constructive dividends are includable in a taxpayer’s gross_income under sec_61 as a general_rule a taxpayer need not treat as income moneys which he did not receive under a claim of right which ‘petitioners conceded that vortex had sufficient earnings_and_profits for the years at issue to support a constructive_dividend of the amounts at issue -- - were not his to keep and which he was required to transmit to someone else as a mere conduit 56_tc_530 affd 492_f2d_286 7th cir the receipt of money by a taxpayer acting in an agency or fiduciary capacity ordinarily is not a taxable_event to that taxpayer 44_tc_96 the mere fact that funds pass through an owner-taxpayer’s hands is not determinative of a constructive_dividend 50_tc_409 marks v commissioner tcmemo_1963_304 a greater potential for constructive dividends however exists in closely held corporations where dealings between stockholders and the corporation are commonly characterized by informality bittker hustice federal income_taxation of corporations and shareholders par pincite 7th ed where a shareholder uses corporate property for his personal benefit not proximately related to corporate business the shareholder must include the value of the benefit in income as constructive dividends to the extent of the corporation’s earnings_and_profits ajf transp consultants inc v commissioner tcmemo_1999_16 affd aftr 2d ustc par 2d cir see also 348_f2d_122 2d cir revg in part and remanding tcmemo_1964_121 truesdell v commissioner supra 85_tc_332 56_tc_1225 37_tc_650 the courts have often used a two-level inquiry to decide whether a taxpayer received constructive_dividend income the first level of inquiry requires an examination of whether the corporation conferred an economic benefit on the shareholder without expectation of repayment 418_f2d_589 5th cir the second level requires an examination of whether the benefit primarily advanced the shareholder’s personal_interest as opposed to the business of the corporation 621_f2d_731 5th cir 472_f2d_449 5th cir affg on this point tcmemo_1971_145 401_f2d_118 5th cir respondent argues that the zhadanovs received constructive dividends equal to the unreported vial income kept in their safe because their unfettered control_over the funds in the safe conferred an economic benefit upon them and the benefit was primarily personal respondent relies upon the fact that mr zhadanov as president and sole shareholder of vortex had ample opportunity to spend the cash by virtue of its location in his personal safe - - although the zhadanovs do not dispute that they had physical control_over the cash they vigorously contest that they appropriated the cash to their own use they emphasize that they never spent any of the unreported corporate cash for personal purposes as evidenced by the fact that the entire disputed amount was still in the safe on the date the cash was seized and mr zhadanov was arrested in ’ although control_over an asset can be evidence of an economic benefit control of an asset by a shareholder-officer does not necessarily result in a benefit that is taxable to the shareholder for example a constructive_dividend does not result when despite extremely informal dealings a sole shareholder’s intent in transferring funds from the corporation to his personal checking account was to use such funds for corporate purposes as an agent of the corporation 257_fsupp_443 n d cal see also 577_f2d_1206 5th cir likewise we have held that a sole shareholder’s physical control_over unreported corporate cash does not result in constructive dividends where the shareholder evidences an intention to hold and use those funds for corporate purposes we note that dollar_figure was seized from the safe in date but respondent has taken the position in this case that the total unreported vial income for all the years at issue was only dollar_figure implicit in respondent’s position is that dollar_figure of the cash seized from the safe was not unreported vial income - - bard v commissioner tcmemo_1990_431 alisa v commissioner tcmemo_1976_255 a careful review of the record in this case reveals a dearth of credible_evidence supporting respondent’s position that the unreported vortex cash was diverted by the zhadanovs for their personal_use and economic benefit the preponderance of credible_evidence in the record supports the zhadanovs’ position that they held the unreported cash for corporate use at trial the zhadanovs relied upon a cash receipts journal that for unexplained reasons was not seized by the government when it executed search warrants in date and a cash disbursements journal that recorded vortex’s vial income and related expenditures which was seized during the date search both documents record vortex’s cash vial income and show it as a corporate asset respondent apparently concluded that the cash receipts journal was credible as he relied on it in determining the amount of vortex’s unreported income from cash vial sales for each of the years at issue the facts clearly establish that the entire amount respondent determined was unreported constructive_dividend income was seized by government agents in date respondent’s only credible_evidence in support of his determination that the diverted corporate cash wass a constructive_dividend to the zhadanovs is that the zhadanovs had physical control_over the - -- cash we are not convinced that such control without some evidence that the zhadanovs intended to appropriate the cash for personal_use or actually used it for personal purposes is enough to counter the evidence in the record supporting the zhadanovs’ argument that they held the cash on behalf of vortex obviously the zhadanovs did not use any of the diverted cash for personal purposes because all of the diverted cash at issue in this case was in the safe when it was seized by the government agents the record contains no evidence that the zhadanovs lived a lavish lifestyle inconsistent with their reported income in fact although respondent used indirect methods to reconstruct the zhadanovs’ income before he issued the notices of deficiency in this case respondent did not rely on those analyses opting instead to treat the seized cash to the extent recorded in the cash receipts journal as the unreported income although there is evidence in the record that the zhadanovs used cash from time to time to pay expenses the expenses in question appear to have been vortex’s expenses not personal expenses of the zhadanovs respondent attempts to bolster his argument by pointing to evidence that the zhadanovs opened a swiss bank account into which they deposited dollar_figure over the course of a year and that the zhadanovs cashed dollar_figure of money orders given in payment of plastic vials and used a portion of the funds to pay travel - - expenses while in europe in our view this evidence falls short of establishing that the zhadanovs used the diverted corporate cash for personal purposes for several reasons first although respondent implies and even argues that the dollar_figure deposited in the swiss bank account represented unreported vial income respondent did not gross up the alleged unreported income as determined in the notice_of_deficiency to include the dollar_figure if respondent’s position that the dollar_figure consisted of unreported vial income were correct respondent certainly would have grossed up his calculation of the diverted income from vial sales to include the dollar_figure respondent did not do so second although the record establishes that the zhadanovs cashed dollar_figure of money orders directly traceable to vortex’s plastic vial sales the zhadanovs did so on one of their trips to burope during which they explored extending vortex’s manufacturing operations and product lines overseas the business_purpose of the zhadanovs’ trips is established not only by their testimony but by credible third party evidence confirming the business nature of the trips the zhadanovs’ use of part or all of the dollar_figure during one of the business trips is not convincing evidence of any intent to appropriate vortex funds for personal purposes the zhadanovs sometimes held business meetings in their home and they used the safe in their home for corporate - - purposes the zhadanovs kept corporate records and cash in the safe because they believed the safe was more secure than the storage facilities at vortex while it is certainly true that keeping corporate cash in a shareholder’s personal safe creates an ambiguous ownership trail it 1s not convincing evidence of fraud that mr zhadanov would do so particularly where he used both the corporate office and his residence for business purposes for the reasons discussed we conclude that the zhadanovs did not derive an economic benefit from the unreported vortex cash and that they did not keep the cash in their safe primarily for their personal benefit we hold therefore that the zhadanovs did not have constructive_dividend income during the years at issue as determined by respondent social_security_benefits to sam zhadanov respondent alleges that mr zhadanov received dollar_figure in social_security_benefits for which he did not include in his gross_income as required by sec_86 sec_86 provides that except as provided in sec_86 a taxpayer’s gross_income includes the lesser_of one half of any social_security_benefits received by the taxpayer during the taxable_year or one-half of the amount determined under sec_86 - - mr zhadanov’s return actually showed the social_security_benefits he received during line a but the return does not contain a completed entry on the relevant income line line b mr zhadanov admitted at trial that he received the social_security_benefits in question and that he did not pay tax on those benefits for but he did not present any additional evidence or make any further argument regarding respondent’s adjustment we conclude therefore that mr zhadanov has conceded this issue assuming that the issue is not computational in nature 100_tc_367 91_tc_524 ndollar_figure and sustain respondent’s adjustment accordingly b fraud_penalty determined against the zhadanovs respondent determined that the zhadanovs were jointly liable for a fraud_penalty under sec_6663 for and and that mr zhadanov and mrs zhadanov were each liable fora fraud_penalty for respondent bears the burden of proving by clear_and_convincing evidence that an underpayment exists and that the underpayment is attributable to fraud sec_7454 a rule b 8we note however that mr zhadanov’s return showed a negative adjusted_gross_income figure and no taxable_income even after mr zhadanov’s deemed concession is taken into account it does not appear that mr zhadanov will have any underpayment_of_tax for but we leave that analysis to the rule calculation - - by reason of our holding with respect to the constructive_dividend issue we conclude that the zhadanovs did not underpay their tax for and and that neither mr zhadanov nor mrs zhadanov had any constructive_dividend income in moreover although mr zhadanov must include half of his social_security payments in income for it does not appear that mr zhadanov will have an underpayment for even after the adjustment is made we conclude therefore that respondent has failed to prove that the zhadanovs underpaid their tax_liability for any of the years at issue consequently we hold that the zhadanovs are not liable for the fraud_penalty for any of the years at issue c other issues because of our holding regarding the constructive_dividend issue we do not address and need not decide the other issues raised by the parties including the zhadanovs’ assertion regarding the statute_of_limitations for and mr zhadanov’s double_jeopardy argument and mrs zhadanov’s claim to relief under sec_6015 to reflect the foregoing decision will be entered for petitioners in docket no decisions will be entered under rule in docket nos and
